Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 1/4/2021. Claims 1, 15, 16, 18 and 19 have been amended; and claims 3, 10, 11 and 20 have been canceled. 
Claims 1, 2, 4-9 and 12-19 are pending.
Allowable Subject Matter
Claims 1, 2, 4-9 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 19 is the inclusion of the limitation 
“…an adhesive member disposed between the rear surface of the display panel and the rear structure; and a reinforcement member disposed between the rear surface of the display panel and the rear structure, the reinforcement member being higher in stiffness than the adhesive member, the reinforcement member including a material having a vibration transfer characteristic higher than that of the adhesive member, wherein the reinforcement member overlaps at least in part of the display panel, and wherein the reinforcement member comprises aluminum (Al), copper (Cu), or stainless steel, or a tempered plastic compound.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 19. Claims 2, 4-9 and 12-18 are allowed by virtue of their dependency.
Choi et al. KR 101704517, Andoh US 2005/0051892, Park et al. US 2016/0212516 and Kirkpatrick et al. US Pat. 3618072 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871